Citation Nr: 9915550	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of a left knee torn medial meniscus repair, with 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Reno Regional 
Office (RO) September 1995 rating decision which denied an 
increased evaluation for post operative residuals of a left 
knee torn medial meniscus repair, with osteoarthritis, rated 
as 10 percent disabling.

This case was previously before the Board in March 1987, at 
which time it denied an increased evaluation for the 
veteran's post operative residuals of a left knee torn medial 
meniscus repair, with osteoarthritis, rated as 10 percent 
disabling.  The case was again before the Board in February 
1998, at which time it was remanded for further development 
of the evidence.

In a January 1996 statement in support of claim, the veteran 
raised the issue of entitlement to service connection for a 
right hand disability.  As this issue is not properly before 
the Board, it is referred to the RO for appropriate action.

Following the veteran's testimony at his January 1996 
hearing, the RO hearing officer, in a June 1996 decision, 
denied service connection for residuals of a left tibia 
fracture with status post open reduction internal fixation as 
secondary to the veteran's service-connected post operative 
residuals of a left knee torn medial meniscus repair with 
osteoarthritis.  In an April 1997 written argument, the 
veteran's representative took exception to the RO's denial of 
service connection for the residuals of the left tibia 
fracture.  The Board observes that the veteran has not yet 
been provided a Statement of the Case as to this issue nor 
has he been given an opportunity to respond thereto by 
substantive appeal.  Therefore, appellate review of this 
claim is deferred pending completion of the procedural 
development requested below in the remand portion of this 
decision.  38 U.S.C.A. § 7105.


FINDING OF FACT

The veteran's post operative residuals of a left knee torn 
medial meniscus repair, with osteoarthritis, are productive 
of moderate symptoms.


CONCLUSION OF LAW

The criteria for an assignment of a 20 percent evaluation for 
post operative residuals of a left knee torn medial meniscus 
repair, with osteoarthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 
5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the symptomatology associated with 
his post operative residuals of a left knee torn medial 
meniscus repair, with osteoarthritis, is more disabling than 
a 10 percent rating reflects.  He asserts that it is 
productive of pain and instability which has caused 
employment difficulties, and requires him to wear a knee 
brace.  Thus, he maintains that an increased evaluation is 
warranted for his service-connected post operative residuals 
of a left knee torn medial meniscus repair with 
osteoarthritis.

His claim for an increased evaluation for his service-
connected post operative residuals of a left knee torn medial 
meniscus repair, with osteoarthritis, is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) as it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his left knee disability (within the competence 
of a lay party to report) is sufficient to well ground his 
claim.  The Board finds that the facts relevant to the issue 
on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected post operative residuals of a 
left knee torn medial meniscus repair, with osteoarthritis, 
may be rated under Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261 and 5262.

Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee, when ankylosis is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees, a rating of 30 percent is warranted.  When the 
ankylosis is in flexion between 10 and 20 degrees, a rating 
of 40 percent is warranted.  When the ankylosis in flexion 
between 20 and 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides that the symptomatic removal of 
semilunar cartilage will warrant a 10 percent rating.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides that an impairment of the tibia 
and fibula, manifested by malunion, with a slight knee 
disability warrants a 10 percent rating.  A moderate knee 
disability warrants a 20 percent rating, and a marked knee 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. 
§ 4.71a.

Historically, it is noted that, by April 1979 rating 
decision, the RO granted service connection for the veteran's 
post operative residuals of a left knee torn medial meniscus 
repair, and assigned a 10 percent disability evaluation.  The 
RO based this rating determination on the veteran's service 
medical records.  As reported earlier, in March 1987, the 
Board denied an increased evaluation for the veteran's 
service-connected post operative residuals of a left knee 
torn medial meniscus repair, rated as 10 percent disabling.  
The Board based this decision on the veteran's service 
medical records; VA outpatient treatment records, dated in 
November 1985; a January 1986 VA examination report; and the 
veteran's testimony at his August 1986 hearing.

In December 1994, the veteran requested an increased 
evaluation for his service-connected post operative residuals 
of a left knee torn medial meniscus repair, with 
osteoarthritis, rated as 10 percent disabling.

Private medical records, dated from June 1994 to April 1997, 
from J. W., M.D., show that the veteran fractured his left 
lateral tibial plateau while water-skiing in June 1994.  
Later that month, he underwent an open reduction internal 
fixation and bone grafting of his fractured left lateral 
tibial plateau.  In a January 1995 letter, Dr. W. indicated 
that the veteran's fractured left lateral tibial plateau had 
healed well, and that his left knee was stable and had a full 
range of motion.  A February 1995 record shows that the 
veteran walked with a limp, but that his left knee was stable 
and had a good range of motion.  In April 1997, the veteran 
was seen with complaints of left knee pain.  It was noted 
that his left knee had been fine until a coworker kicked the 
lateral aspect of his left knee the previous February.  
Examination of his left knee did not reveal any effusion, but 
it was noted that he lacked a couple of degrees of full 
extension and that his flexion was to 125 degrees.  No 
pathologic instability was found, and an X-ray examination of 
his left knee revealed progressive degenerative changes.  The 
impression was that the veteran's left knee pain was due to 
the exacerbation of his left knee disability by the injury 
inflicted by his coworker.

Private medical records, dated from October to November 1995, 
from Nevada Occupational Health Clinic, show that the veteran 
incurred an employment related left knee strain in October 
1995.  Later that month, an examination of his left knee 
revealed swelling over the medial joint line.  An X-ray 
examination of his left knee revealed moderate degenerative 
changes and medial joint compartment narrowing.  The 
assessment was left knee strain status post open reduction 
internal fixation.  Later that month, an examination of his 
left knee revealed joint line tenderness and reduced 
effusion.  The assessment was to rule out left knee internal 
derangement.  In November 1995, the veteran was assessed as 
having a left knee strain with associative degenerative 
changes.

A private examination report, dated in November 1995, from D. 
H., M.D., shows that the veteran reported that he experienced 
left knee pain and crepitation.  It was noted that he wore a 
knee brace and that his left knee was swollen, but stable.  
Examination of his left knee revealed that he walked with an 
antalgic gait, and that he was only able to complete a 
quarter squat.  His left knee motion was equal to that of the 
right.  Tenderness was present in his left knee along with 
significant crepitation and minimal effusion.  It was noted 
that an X-ray examination of his left knee had shown a 
significant osteophyte formation over the medial aspect of 
his left knee, but that no nonunion or other problems were 
shown.  The pertinent diagnosis was post traumatic arthritis 
after left knee tibial plateau fracture.  It was noted that 
the veteran's symptomatology was a flare up of his previous 
left knee fracture.  It was further noted that his left knee 
showed signs of osteoarthritis.

At his January 1996 hearing, the veteran testified that he 
was employed as a gas and water pipefitter.  He reported that 
his duties required him to remain on his feet eight hours per 
day, walk up and down ladders and climb in and out of 
ditches.  He indicated that his left knee became swollen, 
painful and unstable at the end of each day.  He reported 
that his left knee pain slowed him down at work, and had 
caused him to fall on many occasions.  He indicated that 
fluid had been taken from his left knee, and that he had had 
cortisone shots.  He reported that his left knee pain had 
forced him to use about 250 hours of sick leave, and that 
this had jeopardized his employment.  He indicated that he 
treated his left knee pain with aspirin.  He indicated that 
he walked with a limp, and that he was unable to walk for 
more than ten to fifteen minutes without taking a break.

On VA medical examination in March 1996, the veteran reported 
that he had missed about a year of work due, in part, to the 
post operative residuals of his left knee torn medial 
meniscus repair with osteoarthritis.  He further reported 
that his left knee became swollen and gave way with strenuous 
activity.  The examiner noted that the veteran walked with an 
abnormal gait.  The veteran had difficulty walking on his 
toes, and was unable to complete a deep knee bend because of 
left knee pain and weakness.  Examination of his left knee 
revealed nontender and mobile surgical scars.  X-ray 
examination of his left knee revealed joint space narrowing 
and osteophytic changes at the femur and tibia.  Subchondral 
scoliosis was present at the tibial plateau and femoral 
condyles.  It was noted that these findings were consistent 
with and old and healed tibial plateau fracture.  The veteran 
was diagnosed as having status post medial meniscectomy of 
the left knee; status post internal fixation and open 
reduction of an old and healed left tibial fracture; and 
traumatic arthritis of the left knee.

Pursuant to the Board's remand, on VA medical examination in 
July 1998, the veteran reported that he was employed as a 
pipefitter.  He further reported that he experienced left 
knee pain, and that he had difficulty kneeling, squatting and 
climbing stairs or ladders.  He indicated that he missed 
about three weeks of work each year because of his left knee 
pain.  He reported that he wore a left knee brace, and that 
he occasionally wore it to work when his left knee pain was 
severe.  The examiner reported that the veteran's gait was 
antalgic, but that he was able to walk on his heel and toes 
without difficulty.  Examination of the veteran's left knee 
revealed medial joint line tenderness and very slight 
effusion.  His range of left knee motion was from 0 to 135 to 
140 degrees passively, and approximately 5 to 140 degrees 
actively.  There was marked crepitation of his patella with 
range of motion testing.  X-ray examination of his left knee 
revealed narrowing and osteophytic changes over the medial 
joint line, spurring at the medial femoral condyle and an 
osteophyte formation at the medial tibial plateau.  Minimal 
degenerative changes were present over the lateral 
compartment.  The veteran was diagnosed as having status post 
complete medial meniscectomy with secondary degenerative 
changes at the medial compartment; status post lateral 
plateau fracture with internal fixation in place; anterior 
cruciate deficiency of the left knee; and severe 
chondromalacia patella.  The examiner commented that the 
veteran's total meniscectomy had caused rather severe 
degenerative changes over his medial compartment.  He 
reported that the laxity of the veteran's left knee had 
continued to cause instability problems with that knee.  He 
indicated that the lateral plateau fracture that the veteran 
sustained four years earlier had been a minor contributing 
factor to the overall condition of his left knee, and that 
the severe chondromalacia patella was probably due to his 
initial traumatic episode.  It was noted that the veteran had 
flare-ups secondary to his injury which, at times, increased 
his pain and fatigue.  It was also noted that repetitive 
movements were debilitating to the veteran and would require 
time away from work and other usual activities.

On the basis of the foregoing evidence, the Board is of the 
opinion that a 20 percent evaluation is warranted for the 
veteran's post operative residuals of a left knee torn medial 
meniscus repair, with osteoarthritis, under Diagnostic Code 
5257.  A 20 percent rating under this code requires the 
evidence to show that the veteran has moderate subluxation or 
moderate instability of his left knee.  This is demonstrated 
by the evidence.  Specifically, the private medical records 
show that he wore a knee brace and that he had a significant 
osteophyte formation over the medial aspect of his left knee.  
In addition, while the March 1996 VA examination report shows 
that pain, weakness and arthritis were all present in his 
left knee, it does not show any reports or findings of a loss 
of left knee motion.  Likewise, the July 1998 VA examination 
report shows that he wore a knee brace, and that he had 
marked left knee crepitation and severe chondromalacia 
patella.  However, the Board notes that, according to Plate 
II of the VA Schedule for Rating Disabilities, the standard 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. Part 4, § 4.71.  Thus, the 
July 1998 VA examination report shows that the that the 
veteran's range of left knee motion was from 0 to 135 to 140 
degrees passively, and approximately 5 to 140 degrees 
actively, which constitutes full or normal range of motion.  
Moreover, this examination report also shows that the veteran 
only wore his knee brace to work when his pain was severe, 
and that he was able to walk on his heel and toes without 
difficulty.  Furthermore, the veteran testified that he used 
many sick days, walked with a limp and experienced left knee 
pain and instability each day.  However, he also testified 
that he worked eight hours each day at a physically demanding 
job, and that he was able to walk for ten to fifteen minutes 
without taking a break.  The Board finds the veteran's 
testimony to be credible, and that the evidence shows that 
the symptomatology associated with his service-connected post 
operative residuals of a left knee torn medial meniscus 
repair, with osteoarthritis, is more appropriately 
characterized as moderate in nature.  As such, the evidence 
reflects that the symptomatology is commensurate with a 20 
percent evaluation under Diagnostic Code 5257.

It is observed that an evaluation in excess of 20 percent 
under Diagnostic Code 5003 is not warranted as the veteran's 
left knee had a range of motion 0 to 135 to 140 degrees 
passively, and 5 to 140 degrees actively, at time of his July 
1998 VA examination.

The Board also observes that, as there has been no finding of 
ankylosis of the veteran's left knee, Diagnostic Code 5256 is 
not applicable in this case.  Ratings in excess of 20 percent 
are likewise inappropriate under Diagnostic Codes 5258 and 
5259, as 20 percent is the maximum evaluation available under 
Code 5258, and 10 percent is the maximum rating assignable 
under Code 5259.

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5260.  A 30 percent rating under this code 
requires the evidence to show that the veteran's left knee 
flexion is limited to 15 degrees.  The is not demonstrated by 
the evidence.  Specifically, as noted earlier, the July 1998 
VA examination report shows that the veteran's left knee had 
a range of motion of 0 to 135 to 140 degrees passively, and 5 
to 140 degrees actively.  Therefore, an evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5260.  
In addition, for the reason outlined above, the range of 
motion of the veteran's left knee flexion has not been shown 
to be limited to at least 20 degrees of extension, which is 
the basis of an evaluation in excess of 20 percent under 
Diagnostic Code 5261.

An evaluation in excess of 20 percent is also not warranted 
for the veteran's service-connected post operative residuals 
of a left knee torn medial meniscus repair, with 
osteoarthritis, under Diagnostic Code 5262.  An increased 
evaluation under this code provision requires the evidence to 
show an impairment of the tibia and fibula, manifested by 
malunion, with a marked knee disability.  The Board notes 
that, as reported earlier, the RO has already denied the 
veteran's claim for service connection for residuals of a 
left tibia fracture.  In addition, the evidence presents no 
reports or findings of malunion of his left tibia and fibula.  
Moreover, as indicated earlier, the veteran's post operative 
residuals of a left knee torn medial meniscus repair, with 
osteoarthritis, are appropriately classified as moderate in 
nature.  Thus, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5262.

The Board further notes that the evidence does not warrant a 
separate rating under Diagnostic Code 5003 for the veteran's 
post operative residuals of a left knee torn medial meniscus 
repair with osteoarthritis.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (separate evaluations are warranted 
where the symptomatology for the conditions is distinct and 
separate).  In VAOPGCPREC 23-97 (July 1, 1997), the General 
Counsel stated that when a knee disorder was already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Codes 5260 and 5261 in 
order to obtain a separate rating for arthritis.  The General 
Counsel indicated that if the veteran did not at least meet 
the criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned.  VAOPGCPREC 23-97; Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings was consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Therefore, since the veteran does not meet the 
criteria for a zero percent rating under Diagnostic Codes 
5260 and 5261, a separate rating under Diagnostic Code 5003 
is not warranted.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veteran's post operative residuals of a left knee torn medial 
meniscus repair with osteoarthritis.  The Board notes that 
there is no clinical evidence of objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.

Consideration has also been given to rating the veteran's 
post operative residuals of a left knee torn medial meniscus 
repair, with osteoarthritis, on an extraschedular basis under 
the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In the case at hand, while the evidence shows that the 
veteran underwent a procedure for a fractured left lateral 
tibial plateau in June 1994, this fracture was the result of 
a water-skiing accident rather than the post operative 
residuals of his left knee torn medial meniscus repair with 
osteoarthritis.  In addition, marked interference with his 
employment has not been demonstrated.  Specifically, he did 
testify that left knee pain had forced him to use many sick 
days.  Moreover, at the time of his March 1996 VA 
examination, he reported that he had missed about a year of 
work due, in part, to the post operative residuals of his 
left knee torn medial meniscus repair with osteoarthritis.  
However, the Board observes that he also testified that he 
worked eight hours each day.  Likewise, while the most recent 
VA examination report shows that repetitive left knee 
movements would require the veteran to take time off from 
work, it also shows that he continued to be employed as a 
pipefitter.  As such, marked interference with his employment 
has not been demonstrated.  Thus, the evidence of record 
reflects that the veteran's overall disability picture does 
not seem to indicate a degree of severity which would warrant 
an evaluation in excess of 20 percent for the post operative 
residuals of his left knee torn medial meniscus repair with 
osteoarthritis.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 3.321(b)(1) (1998).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than that set forth 
above.


ORDER

An increased rating for post operative residuals of a left 
knee torn medial meniscus repair, with osteoarthritis, is 
granted to 20 percent, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

As reported earlier, by an April 1997 written argument, the 
veteran's representative took exception to the RO's denial of 
service connection for residuals of a left tibia fracture 
with status post open reduction internal fixation as 
secondary to the veteran's service-connected post operative 
residuals of a left knee torn medial meniscus repair with 
osteoarthritis.  A Statement of the Case has not yet been 
issued on this issue, as required by law.  38 U.S.C.A. 
§ 7105(d).

In cases where a notice of disagreement is filed with an 
adverse rating decision, the claimant is entitled to an 
informative Statement of the Case.  Failure to provide such a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); See Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

Accordingly, this issue is REMANDED for the following action:

The RO must prepare and send the veteran 
and his representative a Statement of the 
Case regarding the issue of service 
connection for residuals of a left tibia 
fracture with status post open reduction 
internal fixation as secondary to the 
veteran's service-connected post 
operative residuals of a left knee torn 
medial meniscus repair with 
osteoarthritis.  The veteran must be 
advised of the time limit for the 
submission of a substantive appeal.  
Thereafter, if this issue is perfected by 
a timely-filed substantive appeal, the 
case should be returned to the Board for 
appellate review.  38 U.S.C.A. § 7105.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

